DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 12/31/2018, in which claims 21-40 are currently pending. The application is a continuation of 16671423, filed 1/01/2019 ,now U.S. Patent #10677740, which a continuation of 16370297, filed 03/29/2019 ,now U.S. Patent #10502691.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification

3- The Abstract is objected to because of the following:
The abstract comprises more than 150 words. Correction is required.  See MPEP § 608.01(b)
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
 improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
5- The drawings were received on 05/05/2020. These drawings are acceptable.


Claim Interpretation - 35 USC § 112
6- The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7- Claims 29-30 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 29 and 38, which read “…to a size of the surface element.”, the underlined clauses appear to present antecedence issues.
Claim 30 is similarly rejected by virtue of its dependence on claim 29.


Claim Rejections - 35 USC § 102/103

8- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9- Claims 21, 24-31, 34-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yuncan (CN 104268505, of which an English translation from Espacenet is used herein).
In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).
As to claims 40, 21, 24 and 31, Yuncan teaches a computer system, and computer-implemented methods of inspecting and detecting whether a defect exists in a product distributed through a product subscription platform (Abstract, ¶ 2, 6 and 12-20 for ex.; a standard model of defect free product is obtained then used in the detection of defects in to-be-detected images collected from cloth items), the method comprising: 

receiving a product being returned from a user of the product subscription platform following the user's temporary use or possession of the product (¶ 15-17; steps of receiving a product from the tester, i.e. user who had possession of the product before the testing and who sets it in the inspection system, i.e. product returned); 
inspecting a surface of the received product using a visual inspection process and/or a defect inspection tool configured to indicate whether a physical defect exists in the surface of the received product; (Claim 24) wherein the visual inspection process includes a technician visually inspecting the product and/or taking a photograph of the product (¶ 11-20 and 21-28 for ex.; a imaging systems and images are used); 
accessing an electronic record associated with the received product in the one or more databases by reading a label or identifier affixed to the received product (¶ 15 for ex.; use the camera to recognize and consider the cloth to-be-tested, vs the standard cloth, i.e. electronic identification); 
updating the electronic record in the one or more databases of the product subscription platform with a result of the visual inspection process and/or information regarding whether a physical defect exists in the product (¶ 16-17 for ex.); and-3-Application No.: Not Yet Assigned 
Attorney Docket No.: 00215-0009-02000routing the received product for a secondary inspection, additional processing, or putaway staging or transfer to inventory based on the result of the visual inspection process and/or 
As to claims 25-26 and 34-35, Yuncan teaches the method of claims 21 and 31, wherein the defect inspection tool comprises indicia indicating a plurality of inspection standards for inspecting a plurality areas of the product; (Claims 26, 35) wherein the plurality of inspection standards differ in accordance with different areas of the product, the different areas of the product including at least a front of the product and a rear of the product (¶ 49, 65, and 69 for ex.; area sizes are considered, i.e. indicia, and the images are considered in a traversal way, i.e. front and rear areas along the width of the cloth).  

As to claims 27-28 and 36-37, Yuncan teaches the method of claims 21 and 31, wherein the defect inspection tool indicates a plurality of standards for a plurality of physical defects; (Claim 28) wherein each of the plurality of physical defects includes a respective plurality of standards that vary in accordance with respective areas of the product (Abstract and ¶ 2, 40, 49, 65, 69, 157-159 and for ex.)  

As to claims 29-30 and 38, Yuncan teaches the method of claims 21 and 31, further including placing an inspection surface of the defect inspection tool on the product and comparing a size of a potential snag defect or a potential pilling defect to a size of the surface element (¶ 29, 158 for ex.; a sliding window is set on the product image and used in the process of determining the type/size of the defect such as a warp); (claim 30) further including determining that the product fails the inspection based on the comparison, and the updating the one or more databases by 

Claim Rejections - 35 USC § 103

10- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11- Claims 22-23, 32  are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yuncan.

As to claims 22-23 and 32, Yuncan teaches the method of claims 21 and 31.
Although not teaching expressly wherein the one or more products are wearable items or garments; and (Claim 23) wherein the physical defect comprises a snag, pilling, a hole, a tear, a broken stitching, missing or broken hardware, or missing or broken embellishments, one with ordinary skill would appreciate (Abstract and ¶ 2, 40, 62, 157-159 and for ex.) where clothes are tested and the different claimed defect types identified, and would find it obvious to extend the method to test wearable items or garments (MPEP 2143 Sect. I. B-D).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus, the computer and the methods of Yuncan so that the one or more products are wearable items or garments; wherein the physical defect comprises a snag, pilling, a hole, a tear, a broken stitching, missing or broken hardware, or missing or broken embellishments, with the advantage taught by Yuncan of increasing the testing speed, its accuracy, reducing its miss-detection rate, and false-detection rate, the labor intensity of manual classification of defects (¶ 6) with obvious economical and financial advantages.

12- Claim 39 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yuncan in view of Stoppa (PGPUB 20180211373, cited by Applicants).

As to claim 39, Yuncan teaches the method of claim 31.
Moreover, Yuncan teaches whether the product is identified that it presents defects via a scoring system (¶ 168-170 for ex.) 

However, Stoppa teaches a system and method for defect detection (Abstract and Figs. 1-13) wherein the product is marked, i.e. identified via an identifier, that is formed as a tag physically attached the product (¶ 149). The combination does not teach whether the tag is attached to the interior or exterior of the product but one with ordinary skill in the art would find it obvious to merely choose the interior of the product, as a species of a limited genus including the choices of interior and exterior (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus, the computer and the methods of Yuncan according to Stoppa’s suggestions so that the product is identified via an identifier that is formed as a tag physically attached to an interior of the product, with the advantage of clearly and efficiently separating the defectuous products from the acceptable ones.


Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886